ON PETITION FOR REHEARING
PATTERSON, Justice:
The opinion in this case was announced in open Court and judgment entered thereon on June 8, 1970. Thereafter, on July 7, 1970, the appellants filed a petition for rehearing as did Honorable Joel Blass as friend of the Court. An objection was filed to the amicus curiae petition for rehearing which we hereby sustain since leave of the Court was not previously obtained and also for the reason more explicitly set out with reference to the appellants’ petition for rehearing.
In Decker v. Bryan Brothers Packing Company, 249 Miss. 6, 10, 162 So.2d 648, 650 (1964) we held:
* * * [A] decision of this Court becomes final upon the passage of time in which a suggestion of error could be filed, this being within fifteen days after an opinion is handed down, Rule 14, Revised Rules of the Supreme Court of Mississippi, or in the event a suggestion of error is filed which is not sustained, the decision becomes final upon its being overruled. * * *
We are of the opinion that the petition for rehearing should be dismissed since it was not filed within fifteen days from the date of the opinion and judgment of this Court. The petitions for rehearing are hereby dismissed.
All Justices concur except GILLESPIE, P. J., who took no part.